Appeal by the defendant from two judgments of the County Court, Westchester County (West, J.), both rendered April 22, 1985, convicting him of burglary in the second degree (four counts) under indictment number 84-00640-01, and criminal possession of a forged instrument in the second degree under indictment number 84-00869-01, upon his pleas of guilty, and imposing sentences.
*806Ordered that the appeals are dismissed.
In this Judicial Department, the law is that a defendant may waive his right to appeal (People v Seaberg, 139 AD2d 53) and that such a waiver, unless specifically limited, precludes appellate review of all issues, including any issue concerning the harshness of the sentence imposed (People v Smith, 142 AD2d 195). In the present cases, there is no indication whatsoever that the defendant’s explicit waiver of his right to appeal was not knowingly, voluntarily and intelligently made. The appeals must therefore be dismissed. Bracken, J. P., Rubin, Sullivan and Balletta, JJ., concur.